370 So.2d 833 (1979)
Desmond G. JUDGE, Appellant,
v.
Janet A. JUDGE, Appellee.
No. 78-1801.
District Court of Appeal of Florida, Second District.
May 4, 1979.
*834 Stephen D. Hughes, Largo, for appellant.
Wayne O. Smith, of Wallace & Smith, P.A., St. Petersburg, for appellee.
GRIMES, Chief Judge.
The only substantial assets of the parties to this dissolution proceeding were a home in Largo and a beach house, both of which were held in tenancy by the entireties. The court awarded the home to the wife as lump sum alimony and directed the beach house to be sold and the net proceeds from the sale divided between the parties.
The award of the home as lump sum alimony cannot stand because there was no showing of positive necessity on the wife's part. Meridith v. Meridith, 366 So.2d 425 (Fla. 1978). This award is vacated with directions to the trial court to grant the wife, so long as she remains unmarried, the use and occupancy of the marital home until the parties' children in her custody reach their majority. Hendricks v. Hendricks, 312 So.2d 792 (Fla. 3d DCA 1975). Keeping in mind the other portions of the judgment, the court should make such provisions for the payment of the mortgage, insurance, taxes and related expenses as may be equitable. See Fraser v. Fraser, 368 So.2d 97 (Fla. 3d DCA 1979).
The order directing the sale of the beach house suffers from the same defects as the one in Carlsen v. Carlsen, 346 So.2d 132 (Fla. 2d DCA 1977). As in Carlsen, this order is stricken. The cause is remanded for entry of an amended final judgment setting a reasonable period of time for the parties to conclude private arrangements for the sale of the beach house subject to the approval of the court but providing that if the disposition of the property is not amicably resolved within such time, partition and sale should proceed according to Section 64.061 et seq., Florida Statutes (1977).
The award of attorney's fees is hereby set aside as void for lack of jurisdiction because it was entered after appellant filed the notice of appeal. Wilson Realty, Inc. v. David, No. 78-917 (Fla. 2d DCA, filed February 16, 1979).
The remaining provisions of the judgment of dissolution including the award of permanent alimony are hereby affirmed.
SCHEB and DANAHY, JJ., concur.